DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 contain recitations of “the power inverter” and “the inverter” that lack antecedent basis, since there is “one or more power inverters” previously recited. The examiner of the faulty three-phase system”. See line 12 of claim 1 and the last line of claim 11.
Claims 2-10 and 12-14 are rejected merely for inheriting this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3-7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Butzmann et al. (US 9,899,948, of record) in view of Nguyen et al. (WO 2016/116671 A1, hereinafter “Nguyen”).

Claim 1: Butzmann discloses a propulsion system (Figs.2 and 3) for an electric vehicle (col.1,5-7), the system comprising: 
a high voltage battery unit (1) having a first high voltage battery (between M and the top node of 1) connected in series with a second high voltage battery (between M and the bottom node of 1) such that a nominal operating voltage of the high voltage battery unit is the sum of a voltage of the first high voltage battery and a voltage of the second high voltage battery (see Fig.1, where the battery comprises battery cells 5 connected in series, where a midpoint M is considered a terminal of the “first high voltage battery” and “the second high voltage battery”; see col.4,15-19); 
one or more power inverters (3a-3d) arranged to connect the high voltage battery unit and the first high voltage battery to one or more electric machines (6), wherein the one or more power inverters and the one or more electric machines are configured to form a first and a second three-phase system (e.g. to 6a and 6b of Fig.2 and to any of 6a-6d of Fig.3); and 

Claim 11: Butzmann discloses a method for controlling a propulsion system (Figs.2 and 3) for an electric vehicle having a high voltage battery unit (1) having a first high voltage battery (between M and the top node of 1) connected in series with a second high voltage battery (between M and the bottom node of 1) such that a nominal operating voltage of the high voltage battery unit is the sum of a voltage of the first high voltage battery and a voltage of the second high voltage battery (see Fig.1, where the battery comprises battery cells 5 connected in series, where a midpoint M is considered a terminal of the “first high voltage battery” and “the second high voltage battery”; see col.4,15-1) and one or more power inverters (3a-3d) arranged to connect the high voltage battery unit and the first high voltage battery to one or more electric machines (6), wherein the one or more power inverters and the one or more electric machines are configured to form a first and a second three-phase system (e.g. to 6a and 6b of Fig.2 and to any of 6a-6d of Fig.3), the method comprising: 
detecting, by a propulsion system control unit, a fault in the first or the second three-phase system (col.4,42-53 discusses emergency operation in the case of a fault, thus fault detection must inherently be present); and 


Butzmann, however, while disclosing “deactivating” the defective or faulty part of the inverter system only discloses bridging or bypassing the inverter, and does not disclose “wherein the power inverter of the faulty three-phase system is configured to operate in a safe pulse-off mode, where transistors of the power inverter are in an open state and switching of the transistors is stopped, if a back electromotive force, back-EMF, of the faulty three-phase system is lower than the operating voltage of the high voltage battery unit” as indicated by strike-through annotations above.

Nguyen discloses that when sensing a fault requiring entering of a safety stage a shutdown of an inverter (see abstract, [0004]), a counter-electromotive force voltage may be determined ([0061] and [0062]). When the counter-electromotive force voltage less than the DC bus voltage (i.e. the “operating voltage of the high voltage battery unit” of Butzmann), the bridge arms may be controlled to an open state, corresponding to a “safe pulse off mode” by controlling the transistors of the inverter to be in an open state. See [0061] and [0041]. Nguyen discloses that by providing an open circuit mode when a counter EMF voltage is less than the bus voltage (and a short circuit mode when a counter EMF voltage is greater than the bus voltage), the machine may be made passive, cancelling out electric power (see [0013]). Further, by determining an open circuit mode vs. short circuit mode by comparison of the back EMF voltage, a safer entry 

Claim 3: Butzmann does not explicitly disclose wherein each of the one or more power inverters is configured to operate at a voltage corresponding to a nominal operating voltage of the high voltage battery unit. However, Nguyen discloses that deactivating inverters may cause high voltage transients. See [0017] and [0020]. It therefore would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided transistors of Butzmann sized appropriately and configured to operate at a voltage corresponding to at least a nominal operating voltage of the high voltage battery in order to have provided safe operating conditions for unexpected voltage transients, thus preventing further damage to the power inverters.
Claims 4 and 14: Butzmann discloses wherein the non-faulty three-phase system is configured to provide vehicle propulsion and/or regenerative braking (see col.4,42-46, where 
Claim 5: Butzmann discloses a first power inverter (3a) connected to a first set of three phases of a dual winding three-phase electric machine (phases of 6a) and a second power inverter (3b) connected to a second set of three phases of the dual winding three-phase electric machine (phases of 6b), wherein the first three-phase system is formed by the first power inverter and the first set of three phases of the dual winding three-phase electric machine and the second three-phase system is formed by the second power inverter and the second set of three phases of the dual winding three- phase electric machine (see Fig.1 and col.3,17-26, where the electric machine has “two three-phase wiring strands”).
Claim 6: Butzmann discloses a six-phase power inverter (e.g. the inverters 3a and 3b, which together may be considered a “six-phase power inverter”) connected to a six-phase electric machine (6, which in Fig.2 has six phases: 3 for 6a and 3 for 6b), wherein the first three-phase system is formed by a first set of three phases of the six-phase power inverter (output to 6a) and a corresponding first set of three phases of the six-phase electric machine and the second three-phase system is formed by a second set of three phases of the six-phase power inverter and a corresponding second set of three phases of the six-phase electric machine (output to 6b).
Claim 7: Butzmann discloses a first three-phase power inverter (3a) connected to a first set of three phases (to 6a) of a six-phase electric machine (6) and a second three-phase power inverter (3b) connected to a second set of three phases of the six-phase electric machine (phases to 6b), wherein the first three-phase system is formed by a first three-phase power inverter (3a) and of a first set of three phases of the six-phase electric machine (to 6a) and the second three-
Claim 10: Butzmann discloses a vehicle comprising the propulsion system of claim 1 (see [0003]).
Claim 13: see the discussion of claim 3 above, which addresses sizing the transistors of inverters to account for high transient voltages.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Butzmann in view of Nguyen as applied to claims 1 and 11 above, and further in view of Miyazaki et al. (US 2007/0120520, of record and hereinafter “Miyazaki”).

Butzmann and Nguyen disclose the limitations of claims 1 and 11, as discussed above. Nguyen further discloses field weakening as important in limiting damage to the system (see [0068]). However, neither Butzmann nor Nguyen explicitly disclose controlling the non-faulty three-phase system to provide field weakening current control, as recited by the claims. Miyazaki discloses that field weakening control may be performed, thus suppressing an induced voltage at high speeds. See [0004]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided field weakening current control of a non-faulty inverter of Butzmann and Nguyen, as disclosed by Miyazaki, in order to have  further limited damage to the system and suppressed an induced voltage at high speed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Butzmann in view of Nguyen as applied to claim 1 above, and further in view of Guven et al. (US 10,335,581, hereinafter “Guven”).

Butzmann and Nguyen disclose the limitations of claim 1, as well as propulsion and regenerative braking during an emergency mode (see discussion of claims 4 and 14), but do not explicitly disclose the power inverters as “a multilevel power inverter connected to an electric machine”. Guven discloses that a similar propulsion system with fault detection and control may include a multi-level inverter. See col.8,11-24. An intrinsic benefit of a multi-level inverter design in motor applications includes smaller common mode voltages, reduced stresses on the motor, and energy savings. Therefore, it would have implemented the multi-level power inverter design of Guven with the power inverters of Butzmann in order to have provided the intrinsic benefit of smaller common mode voltages, reduced stresses on the motor, and energy savings.


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Butzmann in view of Nguyen as applied to claims 1 and 11 above, and further in view of Alakula et al. (US 9,931,939, hereinafter “Alakula”).

Butzmann and Nguyen disclose the limitations of claims 1 and 11, as discussed above. However, neither reference discloses an electric machine having three windings coupled to a three-phase AC charging inlet, wherein the propulsion system control unit is configured to charge the first and/or the second high voltage battery via the non-faulty three- phase system of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14 of copending Application No. 16/836,996, corresponding to US 2020/0353843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 

Specifically, claims 1 and 4 of the reference application recite:
A propulsion system for an electric vehicle, the system comprising: a high voltage battery unit having a first high voltage battery connected in series with a second high voltage battery such that a nominal operating voltage of the high voltage battery unit is the sum of a voltage of the first high voltage battery and a voltage of the second high voltage battery; one or more power inverters arranged to connect the high voltage battery unit and the first high voltage battery to one or more electric machines, wherein the one or more power inverters and the one or more electric machines are configured to form a first and a second three-phase system (see lines 1-14 of claim 1 in the ‘843 publication); and 
a propulsion system control unit configured to detect a fault in the first or the second three- phase system (see lines 15-18 of claim 1 in the ‘843 publication), 
wherein the power inverter of the faulty three-phase system is configured to operate in a safe pulse-off mode, where transistors of the power inverter are in an open state and switching of the transistors is stopped, if a back electromotive force, back-EMF, of the faulty three-phase system is lower than the operating voltage of the high voltage battery unit (see claim 4).
Claims 11 and 14 of the reference application also recite a method for controlling a propulsion system for an electric vehicle having a high voltage battery unit having a first high voltage battery connected in series with a second high voltage battery such that a nominal operating voltage of the high voltage battery unit is the sum of a voltage of the first high voltage battery and a voltage of the second high voltage battery and one or more power inverters .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849